guilty while under the influence or unable to think clearly, and (3) there
                were no other grounds for withdrawing the guilty plea. Conflict-free
                counsel suggested that an evidentiary hearing could be conducted to
                determine Sangster's and defense counsel's credibility. The district court
                did not conduct an evidentiary hearing or make a ruling on whether
                Sangster could withdraw his guilty plea. We note that throughout
                Sangster's criminal proceeding, the district court was in a position to
                evaluate both Sangster's and defense counsel's credibility; Sangster
                acknowledged in his written plea agreement that he was not intoxicated
                and defense counsel certified that Sangster was not intoxicated; the
                district court was in a position to observe whether Sangster was
                intoxicated during the plea canvass; and neither conflict-free counsel nor
                defense counsel requested an evidentiary hearing. Under these
                circumstances, we conclude that Sangster has not demonstrated that the
                district court abused its discretion.   See generally Crawford v. State, 117
                Nev. 718, 721, 30 P.3d 1123, 1125 (2001) (reviewing a district court's
                decision to grant or deny a presentence motion to withdraw guilty plea for
                abuse of discretion).
                            Second, Sangster contends the district court erred by imposing
                a sentence under the habitual criminal statute that is cruel and unusual
                because it is grossly disproportionate to his crime. Sangster has not
                demonstrated that the habitual criminal punishment statute is
                unconstitutional, see Nelson v. State, 123 Nev. 534, 540, 170 P.3d 517, 522
                (2007); Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996), his
                sentence falls within the parameters of that statute,              see   NRS
                207.010(1)(a), and we are not convinced that the sentence is so grossly
                disproportionate to the gravity of the offense and Sangster's long history of

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                felony recidivism as to shock the conscience, see Ewing v. California, 538
                U.S. 11, 29 (2003) (plurality opinion); Harmelin v. Michigan, 501 U.S. 957,
                1000-01 (1991) (plurality opinion); Blume, 112 Nev. at 475, 915 P.2d at
                284). Accordingly, we conclude that the sentence does not violate the
                constitutional proscriptions against cruel and unusual punishment.
                            Having concluded that Sangster is not entitled to relief, we
                            ORDER the judgment of conviction AFFIRMED.




                                         Gibbons


                                              ,   J.
                Douglas                                      Saitta



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     The Kice Law Group, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A

                                   EIRMINERZ=§1            Waffle